Citation Nr: 1452992	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  12-33 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

Entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety, dysthymia, mood disorder, and posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel
INTRODUCTION

The Veteran served on active duty from February 2007 to May 2011.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran testified before the undersigned Veterans Law Judge at an August 2014 Travel Board hearing conducted at the RO.  Unfortunately, VA was unable to produce a written transcript of the August 2014 hearing so that it could be associated with the record.  

In the event that a hearing has not been recorded in whole or in part due to equipment failure or other cause, or the official transcript of the hearing is lost or destroyed, and the recording upon which it was based is no longer available, an appellant may request another hearing.  38 C.F.R. § 20.717 (2014).

The Veteran was notified of the unavailability of the August 2014 Travel Board hearing transcript and, in correspondence dated in October 2014, elected to testify at another Travel Board hearing.  As such, a remand to schedule the Veteran for an additional Travel Board hearing is necessary. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the RO before a Veterans Law Judge.  Notify the Veteran of the date, time, and location of the hearing, and put a copy of this letter in the claims file.  Once he has been afforded this requested hearing, or in the event that he withdraws his hearing request or fails to appear, the file should be returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



